 Case 1:17-cr-00115-CBA Document 64 Filed 11/20/18 Page 1 of 1 PageID #: 162




                                    ALESSANDRA DEBLASIO
                                        ATTORNEY AT LAW
                                            299 BROADWAY
                                              SUITE 1803
                                          NEW YORK, NY 10007
                                        TELEPHONE (212) 321-7084
                                         FACSIMILE (973) 689-2765
                                          ad@adeblasiolaw.com



                                                                    November 20, 2018

By ECF
The Honorable Carol B. Amon
United States District Judge
United States District Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    U.S. v. Edgar Veytia, Case No. 17-cr-115 (CBA)

Dear Judge Amon:

On behalf of Defendant Edgar Veytia, I am writing to inform the Court that Mr. Veytia will not
be ready to enter a change of plea by the time of next week’s status conference scheduled for
Tuesday November 27. The parties have just become aware today of a Guidelines
miscalculation in the plea offer that significantly affects the estimated Guidelines range, to Mr.
Veytia’s detriment.

Accordingly, undersigned counsel will need additional time to meet with Mr. Veytia, to advise
him of the error and to discuss the changed circumstances; and then he will need time to re-
evaluate his situation and make a decision on the course of action he finally wishes to take. This
cannot reasonably and effectively be done within the week.

I also would like to advise the Court that at the November 27 status conference, I anticipate
requesting an extension of the motions schedule.

Finally, if the Court is inclined to adjourn the status conference altogether, to give the Defendant
additional time to consider his next step, undersigned counsel would request that the conference
be postponed until the week of December 17 or thereafter.

                                                         Respectfully submitted,

                                                         _/s/________________
                                                         Alessandra DeBlasio

cc:    Assistant U.S. Attorneys (EDNY) Ryan Harris, Craig R. Heeren and Alicia Washington
       Trial Attorneys (CRM/NDDS) Anthony Aminoff and Jason Ruiz
